Detailed Action
The instant application having Application No. 16/415,808 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 12/26/20. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sreedhar M et al. (U.S. Patent Application Publication No. 2017/0300393), herein referred to as Sreedhar, in view of Ninose et al. (U.S. Patent Application Publication No. 2016/0259675), herein referred to as Ninose et al.
Referring to claim 1, Sreedhar discloses as claimed, a computer-implemented method for failure-based storage rebuilding, the method comprising: determining, by one or more processors, an inaccessible memory block of a source storage device; wherein the determining the inaccessible memory block of the source storage device comprises: causing, by the one or more processors, a chip controller to detect a failure in a memory block of the source storage device (see para. 29, where an unrecoverable error is detected in a particular logical block); causing, by the one or more processors, a chip controller that has detected the failure to determine whether the failure is recoverable; and determining, by the one or more processors, the memory block as the inaccessible memory block, in response to the failure being unrecoverable (see para. 34, where a processor detects an unrecoverable failure in a logical block, and therefore detects that the failure is unrecoverable and the logical block location); obtaining, by the one or more processors, address information of the inaccessible memory block of the source storage device (see para. 29, where an unrecoverable error is detected in a particular logical block address and source disk. See fig. 1, showing processors and controllers which would detect the error); rebuilding, by the one or more processors, the inaccessible memory block of the source storage device, based on the address information (see para. 29, where the data of the particular logical block may be regenerated to a remaining storage device); and rebuilding, by the one or more processors, remaining memory blocks of the source storage device (see para. 32, where if a number of logical block errors on a device have exceeded a threshold, then the entire storage device is replaced).  
	Sreedhar discloses the claimed invention except for wherein the source storage device comprises a plurality of chip controllers.
see fig. 1, showing a storage device with a plurality of chip controllers and memory chips).
	Sreedhar and Ninose et al. are analogous art because they are from the same field of endeavor of storage failures (see Sreedhar, abstract and Ninose et al., abstract, regarding storage failures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sreedhar to comprise wherein the source storage device comprises a plurality of chip controllers, as taught by Ninose et al. in order to allow for a variety of different storage configurations. Multiple memory chips and controllers allows for larger sized devices with greater redundancy (see Ninose et al., para. 46). Sreedhar, para. 65 discloses that the storage devices may be of any suitable protocol, size and configuration. It would be obvious to one of ordinary skill in the art to utilize a storage device with multiple controllers and multiple memory chips.
Claims 9 and 17 recite similar limitations and would be rejected using the same rationale as claim 1.
As to claim 2, Sreedhar and Ninose et al. also disclose the computer implemented method of claim 1, wherein the source storage device comprises a plurality of memory chips and a plurality of chip controllers, wherein an individual chip controller of the chip controllers controls one or more of the memory chips (see Ninose et al., fig. 1, showing a storage device with a plurality of chip controllers and memory chips).
Claims 10 and 18 recite similar limitations and would be rejected using the same rationale as claim 2.
As to claim 3, Sreedhar and Ninose et al. also discloses the computer-implemented method of claim 1, wherein the address information of the inaccessible memory block comprises an external logical block address of the source storage device (see Sreedhar, para. 43, where an external storage unit contains storage device as part of the storage system, which would be mapped using logical addresses).
  Claims 11 and 19 recite similar limitations and would be rejected using the same rationale as claim 3.
As to claim 4, Sreedhar and Ninose et al. also disclose the computer-implemented method of claim 1, further comprising: receiving from a host, by the one or more processors, a read request comprising a target logical memory address of the source storage device (see Sreedhar, para. 57, where for each I/O operation, it is determined if the targeted logical block is associated with an unrecoverable error. See Ninose et al., fig. 1 and para. 52 and claim 2, where read/write requests are received from a host and are executed); determining, by the one or more processors, whether the target logical memory address has been rebuilt by retrieving a bitmap, wherein the bitmap comprises rebuilding statuses of respective logical memory addresses of the source storage device (see Sreedhar, para. 57, where an address map shows whether logical blocks have had an unrecoverable error, and if so, the I/O operations may be redirected toward an applicable logical block); in response to the target logical memory address having not been rebuilt, determining, by the one or more processors, whether the target logical memory address is accessible (see Sreedhar, para. 56-58, where I/O operations are serviced by the applicable physical storage device based on the address map. If a logical address has not been rebuilt, then a read/write will function as normal, with attempting the read/write. When a new unrecoverable error is detected during the I/O operation, then a rebuild operation takes place as explained in para. 58. If an error is not detected, then the target logical memory address would be accessible); in response to the target logical memory address being accessible, reading, by the one or more processors, data associated with the target logical memory address from the source storage device; and returning, by the one or more processors, the data to the host (See Ninose et al., fig. 1 and para. 52 and claim 2, where read/write requests are received from a host and are executed
Claims 12 and 20 recite similar limitations and would be rejected using the same rationale as claim 4.
As to claim 5, Sreedhar and Ninose et al. also disclose the computer-implemented method of claim 4, further comprising: in response to the target logical memory address being inaccessible, rebuilding, by the one or more processors, a memory block comprising the target logical memory address on a target storage device (see Sreedhar, para. 29, where data is regenerated or rebuilt after detecting an unrecoverable error); updating, by the one or more processors, the bitmap of the source storage device (see Sreedhar, para. 81, where the map may be updated after a rebuild operation); reading, by one or more processors, data associated with the target logical memory address from the target storage device; and returning, by the one or more processors, the data to the host (see Ninose et al., para. 52 and claim 2, where read/write requests are received from a host and are executed. Therefore the I/O request would be executed and the data returned to the host).  
Claim 13 recites similar limitations and would be rejected using the same rationale as claim 5.
As to claim 6, Sreedhar and Ninose et al. also disclose the computer-implemented method of claim 4, further comprising: in response to the target logical memory address being inaccessible, returning, by the one or more processors, a response to the host to indicate that the target logical memory address is inaccessible (see Ninose et al., claim 2, where a host is notified of failure information, including a logical address corresponding to the failure region).  
Claim 14 recites similar limitations and would be rejected using the same rationale as claim 6.
As to claim 7, Sreedhar and Ninose et al. also discloses the computer-implemented method of claim 1, further comprising: receiving from a host, by the one or more processors, a write request comprising a target logical memory address of the source storage device and target data (see Sreedhar, para. 57, where for each I/O operation, which would include read and write operations, it is determined if the targeted logical block is associated with an unrecoverable error. See Ninose et al., fig. 1 and para. 52 and claim 2, where read/write requests are received from a host and are executed); determining, by the one or more processors, whether the target logical memory address has been rebuilt by retrieving a bitmap, wherein the bitmap comprises rebuilding statuses of respective logical memory addresses of the source storage device (see Sreedhar, para. 57, where an address map shows whether logical blocks have had an unrecoverable error, and if so, the I/O operations may be redirected toward an applicable logical block); in response to the target logical memory address having not been rebuilt, determining, by the one or more processors, whether the target logical memory address is accessible (see Sreedhar, para. 56-58, where I/O operations are serviced by the applicable physical storage device based on the address map. If a logical address has not been rebuilt, then a read/write will function as normal, with attempting the read/write. When a new unrecoverable error is detected during the I/O operation, then a rebuild operation takes place as explained in para. 58. If an error is not detected, then the target logical memory address would be accessible); P201805454US01Page 32 of 40in response to the target logical memory address being accessible, reading, by the one or more processors, a data group associated with a memory block comprising the target logical memory address (see Sreedhar, para. 78-81, when a device count threshold is reached, accessible logical blocks may be copied to a replacement drive. Therefore, a data group of the associated logical blocks with the drive being replaced are read), wherein the data group is stored in a cache of a storage controller temporally (see Ninose et al., para. 47, where the storage controller has a cache memory for temporarily storing data to be read or written to memory devices); replacing, by the one or more processors, data corresponding to the target logical memory address by the target data in the data group, to obtain a target data group; writing, by the one or more processors, the target data group to a target storage device (see Sreedhar, para.78-81, where a replacement of a physical storage device may take place after a threshold of errors is reached. In that situation, a data group of relocated logical blocks associated with the failed physical storage device along with the target logical memory address are copied to a replacement storage device); and updating, by the one or more processors, the bitmap of the source storage device (see Sreedhar, para. 81, where map entries are updated).
Claim 15 recites similar limitations and would be rejected using the same rationale as claim 7.
As to claim 8, Sreedhar and Ninose et al. also disclose the computer-implemented method of claim 7, further comprising: in response to the target logical memory address being inaccessible, rebuilding, by the one or more processors, the memory block comprising the target logical memory address on the target storage device; writing, by the one or more processors, the target data to the target logical memory address of the target storage device; and updating, by the one or more processors, the bitmap of the source storage device (see Sreedhar, para. 67-70, where an unrecoverable logical block is rebuilt and the data is relocated elsewhere, for example on the hot spare. After the data is written, the logical block map is updated).  
Claim 16 recites similar limitations and would be rejected using the same rationale as claim 8.

Response to Arguments
Applicant's arguments filed 12/26/20 have been fully considered but they are not persuasive. 
Applicant argues with regard to claim 1 that Sreedhar teaches regenerating or rebuilding data from and not to the remaining physical storage devices in the virtual drive. The claim language recites rebuilding “on a target storage device.” However, Sreedhar, para. 29 recites “the method may regenerate data corresponding to the particular logical block from the remaining physical storage devices in the virtual drive. The regenerated data may then be stored to a first stripe of the hot spare drive.  Therefore, the regenerated data is rebuilt on a target storage device or spare drive. In addition, Sreddhar is being combined with Ninose, which also teaches rebuilding data on a target or spare drive (see para. 184-192). Applicant specification, para. 82-84, also utilizes a cache or temporary storage when rebuilding the data before copying it to a target drive.
Applicant argues with regard to claim 1 that Sreedhar teaches replacement of the entire storage device if a number of errors have reached a threshold. However, applicant rebuilds the entire storage device without considering a number of logical block errors. Currently, claim 1 does not recite this limitation. Applicant has amended claim 1 to recite “rebuilding…accessible memory blocks of the source storage device”, however that language does not involve “without considering a number of logical block errors.” Sreedhar already teaches rebuilding accessible memory blocks, as applicant stated, when a number of errors have reached a threshold.
Applicant also argues that Sreedhar does not teach chip controllers, however Ninose was previously cited for that teaching. Ninose, fig. 1 shows a storage device with a plurality of chip controllers and memory chips. Ninose, para. 46 recites an advantage of having multiple chip controllers for increased redundancy. When combined with Sreedhar, which teaches in para. 34 that a memory chip controller may detect failures, it would allow for multiple chip controllers detecting a failure.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132